Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered April 19, 1994, convicting him of attempted murder in the second degree, attempted robbery in the first degree, attempted robbery in the second degree, and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*687The defendant failed to object to the victim’s testimony-concerning the description of the perpetrator given to the police prior to the defendant’s arrest and, thus, the issue of whether this was inadmissable hearsay is not preserved for appellate review (see, CPL 470.05 [2]). Furthermore, we decline to consider this issue in the exercise of our interest of justice jurisdiction. Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.